13-0982 — State of WV v. Marty Atwell
                                                                                    FILED
                                                                              October 23, 2014
                                                                              RORY L. PERRY II, CLERK

                                                                            SUPREME COURT OF APPEALS

                                                                                OF WEST VIRGINIA


Justice Ketchum, dissenting:


                The defendant entered into a plea agreement. The agreement provided that the

defendant agreed to pay the amount of restitution recommended by the Adult Probation

Department. The restitution recommendation was contained in the department’s presentence

report. The judge imposed restitution in the amount set out in the report. The defendant did not

object to the presentence report or the restitution imposed by the judge.

               A deal is a deal. The State met its burden of proof by relying on the presentence

report. The restitution award was proper.

               Therefore, I dissent.